Exhibit 10.3

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

2011 RESTRICTED STOCK UNIT GRANT

ANTHONY F. EARLEY, JR.

PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below. The Restricted Stock Units have been granted under
the PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”). The
terms and conditions of the Restricted Stock Units are set forth in this cover
sheet and in the attached Restricted Stock Unit Agreement (the “Agreement”).

 

Date of Grant:    September 13, 2011 Name of Recipient:   

Anthony F. Earley, Jr.

Recipient’s Participant ID:   

 

Number of Restricted Stock Units:   

19,710

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated March 1,
2011, which is supplemented hereby.

Attachment

 



--------------------------------------------------------------------------------

This document constitutes part of a

Prospectus covering securities that

have been registered under the

Securities Act of 1933, as amended.

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

The LTIP and Other

Agreements

   This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP. Any prior agreements, commitments, or negotiations are superseded. In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern. Capitalized terms that are not defined in
this Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy
or the Prospectus dated March 1, 2011, this Agreement shall govern. For purposes
of this Agreement, employment with PG&E Corporation shall mean employment with
any member of the Participating Company Group.

Grant of

Restricted Stock

Units

   PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement. The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.

Vesting of

Restricted Stock

Units

   As long as you remain employed with PG&E Corporation, 20 percent of the total
number of Restricted Stock Units originally subject to this Agreement, as shown
above on the cover sheet, will vest on each of the first, second, and third
anniversaries of the Date of Grant, and the additional 40 percent of the total
number of shares of Restricted Stock Units will vest on the fourth anniversary
of the Date of Grant (collectively, the “Normal Vesting Schedule”). The amounts
payable upon each vesting date are hereby designated separate payments for
purposes of Code Section 409A. Except as described below, all Restricted Stock
Units subject to this Agreement which have not vested upon termination of your
employment shall then be automatically cancelled. As set forth below, the
Restricted Stock Units may vest earlier upon the occurrence of certain events.

Pro-Rata Vesting

of Restricted

Stock Units

   Notwithstanding any other vesting provisions noted in this Agreement, after
you complete at least three years of employment with PG&E Corporation, upon your
termination (other than termination for cause, voluntary termination,
termination due to death or Disability, or termination in connection with a
Change in Control) additional Restricted Stock Units shall continue to vest (as
if you continued to be employed by PG&E Corporation) such that the total number
of vested Restricted Stock Units (including Restricted Stock Units, if any, that
vested prior to the date of termination) shall be equal to the greater of (1)
the actual number of vested Restricted Stock Units or (2) the number determined
by multiplying the total number of Restricted Stock Units subject to this
Agreement by the number of your days of service with PG&E Corporation in the
Normal

 



--------------------------------------------------------------------------------

   Vesting Schedule (through the date of termination), divided by the potential
number of days of service in the Normal Vesting Schedule. All other unvested
Restricted Stock Units will be cancelled upon such termination. Vested
Restricted Stock Units will continue to be settled and paid on the same time
schedule and at the rate that would be normally applicable (absent your
termination of employment) until the pro-rated amount (if any) is exhausted.
Dividends    Restricted Stock Units will accrue Dividend Equivalents in the
event cash dividends are paid with respect to PG&E Corporation common stock
having a record date prior to the date on which the Restricted Stock Units are
settled. Such Dividend Equivalents will be converted into cash and paid, if at
all, upon settlement of the underlying Restricted Stock Units. Settlement   
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below. PG&E Corporation shall issue shares as soon as practicable
after the Restricted Stock Units vest in accordance with the Normal Vesting
Schedule (but not later than sixty (60) days after the applicable vesting date);
provided, however, that such issuance shall, if earlier, be made with respect to
all of your outstanding vested Restricted Stock Units (after giving effect to
the vesting provisions described below) as soon as practicable after (but not
later than sixty (60) days after) the earliest to occur of your (1) Disability
(as defined under Code Section 409A), (2) death or (3) “separation from
service,” within the meaning of Code Section 409A within 2 years following a
Change in Control. Voluntary Termination    In the event of your voluntary
termination, all unvested Restricted Stock Units will be cancelled on the date
of termination.

Termination for

Cause

  

If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination.

 

For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationship of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.

 

A-2



--------------------------------------------------------------------------------

Termination

other than for Cause

   If your employment with PG&E Corporation is terminated by PG&E Corporation
other than for cause, all unvested Restricted Stock Units will be cancelled
unless your termination of employment was in connection with a Change in Control
as provided below, or if provisions relating to pro-rata vesting of Restricted
Stock Units apply. Death/Disability    In the event of your death or Disability
while you are employed, all of your Restricted Stock Units shall vest and be
settled as soon as practicable after (but not later than sixty (60) days after)
the date of such event. If your death or Disability occurs following the
termination of your employment and your Restricted Stock Units are then
outstanding under the terms hereof, then all of your vested Restricted Stock
Units plus any Restricted Stock Units that would have otherwise vested during
any continued vesting period hereunder shall be settled as soon as practicable
after (but not later than sixty (60) days after) the date of your death or
Disability.

Termination Due to Disposition of

Subsidiary

   (1) If your employment is terminated (other than termination for cause or
your voluntary termination) by reason of a divestiture or change in control of a
subsidiary of PG&E Corporation, which divestiture or change in control results
in such subsidiary no longer qualifying as a subsidiary corporation under
Section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”), or
(2) if your employment is terminated (other than termination for cause or your
voluntary termination) coincident with the sale of all or substantially all of
the assets of a subsidiary of PG&E Corporation, the Restricted Stock Units shall
vest and be settled in the same manner as for a “Termination other than for
Cause” described above.

Change in

Control

  

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.

If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units shall automatically vest immediately preceding and contingent on,
the Change in Control and be settled in accordance with the Normal Vesting
Schedule, subject to the earlier settlement provisions of this Agreement.

Termination In Connection with a

Change in

Control

   If you separate from service (other than termination for cause or your
voluntary termination) in connection with a Change in Control within three
months before the Change in Control occurs, all of your outstanding Restricted
Stock Units (including Restricted Stock Units that you would have otherwise
forfeited after the end of any continued vesting period) shall automatically
vest on the date of the Change in Control and will be settled in accordance with
the Normal Vesting Schedule (without regard to

 

A-3



--------------------------------------------------------------------------------

   the requirement that you be employed) subject to the earlier settlement
provisions of this Agreement. In the event of such a separation in connection
with a Change in Control within two years following the Change in Control, your
Restricted Stock Units (to the extent they did not previously vest upon, for
example, failure of the Acquiror to assume or continue this Award) shall
automatically vest on the date of such separation and will be settled as soon as
practicable after (but not later than sixty (60) days after) the date of such
separation. PG&E Corporation shall have the sole discretion to determine whether
termination of your employment was made in connection with a Change in Control.
Delay    PG&E Corporation shall delay the issuance of any shares of common stock
to the extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “key employees” of certain
publicly-traded companies); in such event, any shares of common stock to which
you would otherwise be entitled during the six (6) month period following the
date of your “separation from service” under Section 409A (or shorter period
ending on the date of your death following such separation) will instead be
issued on the first business day following the expiration of the applicable
delay period.

Withholding

Taxes

   The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”). If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.

Leaves of

Absence

  

For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”

 

Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you shall be deemed to have had a “separation from
service” for purposes of any Restricted Stock Units that are settled hereunder
upon such separation. To the extent an authorized

 

A-4



--------------------------------------------------------------------------------

  

leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of at least six (6) months and such impairment causes you to be unable to
perform the duties of your position of employment or any substantially similar
position of employment, the six (6) month period in the prior sentence shall be
twenty-nine (29) months.

 

PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.

Voting and Other

Rights

   You shall not have voting rights with respect to the Restricted Stock Units
until the date the underlying shares are issued (as evidenced by appropriate
entry on the books of PG&E Corporation or its duly authorized transfer agent).

No Retention

Rights

   This Agreement is not an employment agreement and does not give you the right
to be retained by PG&E Corporation. Except as otherwise provided in an
applicable employment agreement, PG&E Corporation reserves the right to
terminate your employment at any time and for any reason. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
California.

 

A-5